Citation Nr: 1144645	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-44 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to March 1973 and from January 1975 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2011 letter, the RO notified the Veteran that he was scheduled for his requested travel board hearing before the undersigned in August 2011.

In a letter mailed prior to the date of his scheduled hearing, the Veteran informed the Board that he was currently incarcerated and not able to appear for his hearing.  He requested that his hearing be rescheduled.

A November 2011 Report of Contact shows that the Veteran expects to be released from prison on June 22, 2012.  As such, the undersigned has granted the Veteran's request to reschedule his travel board hearing.  Since travel board hearings are schedule by the RO, this matter must be remanded.  The RO is instructed to schedule the hearing after the Veteran is expected to be released from prison.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO at the earliest available opportunity after June 22, 2012, when the Veteran anticipates he will be released from prison.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

